Citation Nr: 0123212	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  92-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.

2.  Entitlement to service connection for arthritis of the 
right wrist and arthritis of the right elbow, both claimed as 
secondary to the service-connected residuals of a crush 
injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought. 

The case was previously before the Board on several 
occasions.  In October 1996, the Board remanded the case for 
a comprehensive examination.  In April 1998, the case was 
again remanded for additional medical development.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of these claims, 
unless there is no reasonable possibility that such 
assistance will aid in substantiating the claims.  See VCAA,  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statue also amplified and more fully defined 
the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

The veteran asserts that he fractured his right hand when he 
was moving fuel drums on Leyte in October 1944.  He claimed 
that during the incident he also was slammed into a truck, 
injuring his right shoulder.  At his VA examination in August 
1998, the veteran claimed that he has had pain in the elbow 
and shoulder since the injury in 1944.

Nevertheless, while a mere history of a fracture of the right 
5th metacarpal was noted on the veteran's separation 
examination in December 1945 (along with the notation: "not 
in health record"), service medical records are entirely 
silent as to complaints, treatment or diagnoses relating to 
the veteran's right wrist, elbow and/or shoulder.  Several 
buddy statements reported recalling that the veteran "broke 
his right hand" during the Leyte invasion, but are silent as 
to any shoulder injury.  Parenthetically, service connection 
has been established for the crush fracture of the right 
hand.

In the context of a 1978 rating, the veteran denied treatment 
after service until 1958.  In January 1959, the veteran's 
upper extremities were clinically reported as entirely within 
normal limits.  Apparently, the veteran sustained injuries to 
his lower back in 1957, and he subsequently underwent a 
lumbar laminectomy.  In April 1959, he was identified with an 
acute neck syndrome with marked paravertebral muscle spasm at 
C6 and C7.  The neck improved with physiotherapy over the 
course of the following month.  Entitlement to service 
connection for the laminectomy and for subsequently 
identified osteoarthritis of the cervical spine were denied 
in ratings during the late seventies.  

Pursuant to the Board's October 1996 remand, the veteran was 
afforded an examination at the medical center in Gainesville, 
Florida on January 18, 1997.  The associated radiological 
study reported "significant DJD" in the right elbow and 
hand.  (It is unclear whether the X-rays encompassed the 
right wrist).  The examiner concluded that the degenerative 
changes were unrelated to injuries sustained in the service.

The Board also notes that a report dated November 11, 1993 
from the Ramadan Hand Institute note that private radiographs 
reveal degenerative changes at the AC joint of the right 
shoulder; whereas, X-rays from April 1998 afforded at the VA 
medical center in Gainesville were negative for degenerative 
changes.  Under the circumstances, these conflicting findings 
also warrant reconciliation.

The Board additionally observes that in a November 1997 
correspondence from a private physician, H.A.P., M.D., 
reference is made to an enclosed copy of an evaluation.  
However a copy of that referenced evaluation could not be 
located.  The VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The appellant is hereby notified that it is his 
responsibility to report for any examination or clinical 
tests and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  After obtaining any necessary 
release, the RO should obtain a copy of 
the evaluation report referenced in 
correspondence dated November 7, 1997 
from the veteran's private physician, 
H.A.P., M.D.  Likewise, any relevant 
reports referenced in correspondence from 
the by Ramadan Hand Institute dated 
November 11, 1993 should be obtained and 
associated with the claims file.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  Thereafter, the veteran should be 
given an exam limited to the right wrist 
and right shoulder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination; and the 
examiner should make a notation that such 
review took place.  

The examiner is requested to review all 
available X-rays including those afforded 
at the Gainesville VA Medical Center in 
January 1997 and August 1998 together 
with any X-rays obtained from the 
veteran's private physician.  Any 
additional diagnostic testing, in the 
discretion of the examiner, should be 
accomplished.

Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran has 

Arthritis of the right wrist or 
right shoulder that was either (i) 
caused by or (ii) aggravated by the 
veteran's service-connected 
residuals of a crush injury of the 
right hand.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner. 


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




